Citation Nr: 1400718	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the severance of service connection for amytrophic lateral sclerosis (ALS) was proper.


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter is on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2013, the Board received a signed statement from the Veteran authorizing the withdrawal of his representative, Shana M. Dunn.  He has not appointed a new representative.  


FINDINGS OF FACT

1.  Service connection for ALS was established by a December 2008 rating decision, effective September 23, 2008, based on a provisional diagnosis of the disease and a Social Security Administration disability determination.  

2.  Subsequent medical evidence demonstrates that the Veteran does not have ALS.  

3.  The December 2008 award of service connection for ALS is shown to have been clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The criteria for severance of service connection have been met and the severance of service connection for ALS was proper.  38 U.S.C.A. §§ 1110, 1112, 5109A, 5112(b)(10) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(d), 3.303, 3.318 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

For veterans who have served 90 days or more during a war period or after December 31, 1946, certain chronic disabilities, to include ALS, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).  

Effective September 23, 2008, 38 C.F.R. § 3.318 established presumptive service connection for ALS manifested at any time after discharge or release from active military, naval, or air service.  See 73 Fed. Reg. 54691 (Sept. 23, 2008) and 74 Fed. Reg. 57072 (Nov. 4, 2009).  The regulation stipulates that service connection will not be established under this section:  (1) if there is affirmative evidence that amyotrophic lateral sclerosis was not incurred during or aggravated by active military, naval, or air service; (2) if there is affirmative evidence that amyotrophic lateral sclerosis is due to the Veteran's own willful misconduct; or (3) if the Veteran did not have active, continuous service of 90 days or more.  See 38 C.F.R. § 3.318 (b) (2013).

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2013); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action at his or her latest address of record, will be furnished detailed reasons for the contemplated action, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(d) (2013).  

A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d) (2013).  The certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  Id.  

A review of the record shows that service connection for ALS was granted in a December 2008 rating decision.  In awarding service connection, the RO noted that although not shown in service, service connection for ALS was being granted on a presumptive basis.  The RO noted that a disability determination from the Social Security Administration had been received that indicated that he had been diagnosed with ALS since November 2004.  Additionally, an October 2004 private medical record from P.E.Barkhaus, MD, noted that although the Veteran had evidence of "lower motor neuron disease syndrome," he could not make a "definite diagnosis" of ALS in the absence of upper motor neuron signs on clinical evaluation.  The RO assigned the minimum 30 percent evaluation for the disability, effective September 23, 2008.

In an August 2009 proposed rating action, the RO advised the Veteran of its intent to sever service connection for ALS on the basis of clear and unmistakable error (CUE).  The RO explained that service connection had erroneously been granted based upon the Veteran's Social Security Administration determination documenting a diagnosis of ALS, and that current medical evidence showed that he did not, in fact, have ALS.  The RO concluded that since the Veteran did not have a current diagnosis of ALS, the severance was proper.  

Appropriate due process notice was provided in a September 1, 2009 cover letter attached to the August 2009 rating decision, and the Veteran was informed that he had 60 days to submit additional evidence and 30 days to request a hearing.  The RO also informed the Veteran that he could request a hearing after 30 days, but it would continue with the proposed action.  

The Veteran did not submit a response or any additional evidence.  In a December 2009 rating decision, the RO determined that the earlier grant of service connection was clearly and unmistakably erroneous and severed service connection for ALS effective March 1, 2010.  See December 2009 rating decision.  Based on the foregoing, the due process provisions of 38 C.F.R. § 3.105(d) were satisfactorily accomplished.  

Turning to the merits, the United States Court of Appeals for Veterans Claims (Court) has set forth a three pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same CUE standard that applies to a challenge to a prior adverse determination under § 3.105(a) is also applicable in a severance determination under § 3.105(d).  Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  See Wilson v. West, 11 Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."); Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).  

The evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court has reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court also has reasoned that if the Court were to conclude that an award of service connection can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  See Venturella, 10 Vet. App. at 342-43.

As noted above, the RO's decision to sever service connection for ALS was based on its determination that the Veteran was not entitled to presumptive service connection pursuant to 38 C.F.R. § 3.318 because he did not have a diagnosis of the disease.  In conjunction with numerous secondary service connection claims the Veteran filed, he was afforded a VA neurological examination in March 2009.  In a May 2009 statement, the physician concluded that it was his opinion that the Veteran did not have ALS.  Clinical evaluation revealed that gait and balance were normal.  Other than mild loss of vibratory sensation in the feet, left greater than right, sensation was intact to all modalities throughout, including light touch, temperature, and joint position.  There were no fasciculations or areas of focal muscular atrophy, or upper motor neuron findings.  There was weakness in the lower extremities, but it appeared to be quite slowly progressive.  In his April 2009 statement, the physician noted that he would rely on Dr. Barkhaus' opinion with respect to his chronic motor neuron disorder.  However, he wanted to review the case with Dr. Barkhaus before providing an opinion.  After such review, he clearly stated in May 2009, that the Veteran did not suffer from ALS.  He noted that clinically, the absence of definitive upper motor neuron signs such as hyperreflexia, pathologic reflexes, fasciculations (involuntary muscle fiber contractions) and overt muscle atrophy argue against the diagnosis.  The precise nature of the Veteran's neurological illness remained uncertain.  Notably, in a July 2013 VA outpatient treatment report, Dr. Barkhaus, stated that he had previously followed the Veteran at a private facility, and that he was initially suspicious of ALS.  However, upon subsequent re-evaluation, he did not believe that the Veteran had the disease.  Clinical evaluation showed normal strength and reflexes in all four extremities.  Gait and station were normal.  

Based on this evidence, the Board finds that there has been a change in diagnosis - and this change may be accepted as a basis for the severance of service connection.  The examining physicians, including the initial private provider that rendered the provisional diagnosis, Dr. Barkhaus, have certified that in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d) (2013).  The certification is  accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  

The Veteran and his wife have submitted statements attesting to his complaints of fatigue and muscle weakness as a result of ALS.  However, the Board observes that although lay persons are competent to provide opinions on some medical issues, the specific disability in this case - ALS - falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Board observes that the Veteran's spouse's training as a licensed clinical social worker does not qualify her in this area either.  Neurological disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record are not competent evidence sufficient to establish or continue the diagnosis of ALS.  

Additionally, there are numerous medical records that denote a history of ALS, including after the March-May 2009 clinical reports and opinions, as well as VA examination reports denoting a diagnosis of ALS.  The Veteran's medical history clearly showed that he exhibited ALS-like symptoms - and his medical reports document diagnoses of the disease based on the initial findings of Dr. Barkhaus.  Based on the clinical records, other physicians have accepted the diagnosis.  However, Dr. Barkhaus - a neurologist with specialized education and training in the field - has specifically stated that the Veteran did not have ALS.  While he does have manifestations of another neurological disability - it is not ALS - and hence, service connection for ALS is not warranted.  The Veteran is free to file a claim for service connection for his neurological disability - but the presumptive provisions of 38 C.F.R. § 3.318 would be inapplicable in light of the absence of a diagnosis of ALS.  

The Board is sympathetic to the Veteran's circumstances and understands his confusion regarding his symptoms and his diagnoses.  Given the foregoing, however, the Board must conclude that the December 2008 award of service connection for ALS did involve CUE, as the Veteran's clinical diagnosis has been changed.  See 38 C.F.R. § 3.105(d).  Accordingly, the severance of service connection for ALS on the basis of CUE was proper and the appeal is denied.

The notice and duty to assist provisions of 38 C.F.R. § 3.159 have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  
ORDER

Severance of service connection for ALS was proper.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


